Court of Appeals
of the State of Georgia

                                                              ATLANTA, May 21, 2021

The Court of Appeals hereby passes the following order

A21I0200. JAMISON & MOBLEY ROOFING & REMODELING, INC. d/b/a J&M
    ROOFING, INC. et al. v. ATLANTA'S RELIABLE ROOFING CO d/b/a
    RELIABLE ROOFING, INC. .


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

18102657




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, May 21, 2021.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.